On May 11 this court, after due notice of the motions, granted the appellant in the first case leave to serve his “proposed Case,” and the respondent in the other case leave to *610serve amendments to the “proposed Case.” These were motions to reopen these orders, the affidavit in support of these motions stating that the opposing attorney had sent his papers to an attorney at Columbia to appear for him, and on May 10, at Barnwell, received a telegram, sent by said Columbia attorney from Charleston, saying he would not be in Columbia, and the affidavit further stated that it was then too late for affiant to make other arrangements.
May 23, 1888 :
J. C. Davant, for the motions.
Robert Aldrich, contra.
Per Curiam,
“It not appearing in the petitions in the above cases that this court overlooked any principle of law or matter of fact material to the case in its judgment sought to be reviewed, and the petitioner having failed to show that the said judgment was obtained against him by his default, resulting-from mistake, inadvertence, or excusable neglect, it is ordered, that said petitions be dismissed.”